UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7298


MARVIN GAYE ROBINSON,

                Plaintiff – Appellant,

          v.

G. M. HINKLE, Chief Warden; T. MILLS, C/O Security; HITCH,
C/O Security; BANKS, Sergeant; B. HAIRSTON, C/O Security;
ROBIN HULBERT, Director Mental Health; GENE M. JOHNSON,
Director Department of Corrections,

                Defendants – Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:10-cv-00550-LO-TRJ)


Submitted:   January 13, 2011             Decided:   January 20, 2011


Before MOTZ, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marvin Gaye Robinson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Marvin    Gaye    Robinson         appeals    the    district     court’s

order denying relief on his 42 U.S.C. § 1983 (2006) complaint.

We   have   reviewed    the    record       and    find    no     reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.      Robinson v. Hinkle, No. 1:10-cv-00550-LO-TRJ (E.D. Va.

filed    July    27,   2010    &     entered      July    28,    2010).      We    deny

Robinson’s motion for appointment of counsel.                      We dispense with

oral    argument    because        the    facts    and    legal    contentions      are

adequately      presented     in    the    materials      before     the   court    and

argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2